      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 1 of 54



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ANTIETAM BATTLEFIELD                            *
KOA, et al.,
                                                *
                  Plaintiffs,
                                                * No. 20-CV-01130-CCB
         v.
                                                *
LAWRENCE J. HOGAN, JR., et al.,
                                                *
                  Defendants.
 *   *        *   *    *    *   *   *   *   *       *    *   *    *   *   *   *    *   *   *

   DEFENDANTS’ CONSOLIDATED MEMORANDUM IN SUPPORT OF
 MOTION TO DISMISS AND OPPOSITION TO PLAINTIFFS’ MOTION FOR
              TEMPORARY RESTRAINING ORDER

                                                        BRIAN E. FROSH
                                                        Attorney General of Maryland
                                                        ADAM D. SNYDER
                                                        Assistant Attorney General
                                                        Bar No. 27523
                                                        KATHLEEN A. ELLIS
                                                        ASSISTANT ATTORNEY GENERAL
                                                        Bar No. 04204
                                                        SARAH W. RICE
                                                        Assistant Attorney General
                                                        Bar No. 29113
                                                        JUSTIN FINE
                                                        Assistant Attorney General
                                                        Bar No. 18731
                                                        200 Saint Paul Place, 20th Floor
                                                        Baltimore, Maryland 21202
                                                        (410) 576-6398
                                                        asnyder@oag.state.md.us
                                                        kathleen.ellis@maryland.gov
                                                        srice@oag.state.md.us
                                                        jfine@oag.state.md.us

May 8, 2020                                             Attorneys for Defendants
          Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 2 of 54




                                              TABLE OF CONTENTS
                                                                                                                                Page


BACKGROUND ................................................................................................................. 1

         The COVID-19 Pandemic ........................................................................................ 1

         Governor Hogan’s Response to the Pandemic ......................................................... 2

         Plaintiffs’ Complaint ................................................................................................ 5

ARGUMENT....................................................................................................................... 6

I.       LEGAL STANDARD .................................................................................................... 6

II.      THE PLAINTIFFS HAVE NOT ESTABLISHED A LIKELIHOOD OF SUCCESS
         ON THE MERITS AND THEIR COMPLAINT SHOULD BE DISMISSED. ........................... 7

         A.        The State’s Paramount Interest in Preserving Lives During this
                   Unprecedented Public Health Crisis Justifies the Restrictions Imposed
                   in the Stay-at-Home Order. ........................................................................... 8

         B.        The Executive Order’s Neutral Limitations on Gatherings, Including
                   Faith-Based Activities, Are Laws of General Application. ........................ 18

         C.        The Order Does Not Regulate Speech but, in any Event, Meets the
                   Test for Permissible Time, Place, and Manner Restrictions. ...................... 28

         D.        Plaintiffs’ Equal Protection Claim Fails Because the State’s
                   Distinction Between Essential and Non-Essential Businesses Has a
                   Rational Basis and Is Supported by the State’s Compelling Interest in
                   Saving Lives During this Once-In-a-Century Pandemic. ........................... 34

         E.        Plaintiffs’ Form-of-Governance Claims Are Either Non-Justiciable or
                   Fail as a Matter of Law................................................................................ 36

         F.        Plaintiffs’ Takings and Commerce Clause Claims Fail as a Matter of
                   Law. ............................................................................................................. 38

                   1.        Exercises of State Police Power in Times of Public Necessity
                             Do Not Give Rise to a Takings Claim. ............................................ 40

                   2.        State Regulation of Businesses Does Not Violate the Dormant
                             Commerce Clause. ........................................................................... 44


                                                                 ii
          Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 3 of 54



III.     THE OTHER FACTORS THAT WOULD SUPPORT INJUNCTIVE RELIEF
         ARE NOT PRESENT. ................................................................................................. 46

CONCLUSION ................................................................................................................. 50




                                                              iii
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 4 of 54



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 ANTIETAM BATTLEFIELD                            *
 KOA, et al.,
                                                 *
                   Plaintiffs,
                                                 * No. 20-CV-01130-CCB
          v.
                                                 *
 LAWRENCE J. HOGAN, JR., et al.,
                                                 *
                   Defendants.
  *   *        *   *    *    *   *   *   *   *       *   *   *   *   *   *   *   *   *   *

    DEFENDANTS’ CONSOLIDATED MEMORANDUM IN SUPPORT OF
  MOTION TO DISMISS AND OPPOSITION TO PLAINTIFFS’ MOTION FOR
               TEMPORARY RESTRAINING ORDER

      For the reasons set forth below, the plaintiffs’ motion for a temporary restraining

order should be denied, and the defendants’ motion to dismiss for failure to state a claim

should be granted.

                                         BACKGROUND

      The COVID-19 Pandemic

      The coronavirus that has come to be known as “COVID-19” has caused a global

pandemic of a scope and severity not seen since the 1918 influenza epidemic. This Court

is already familiar with the toll it has taken, see Coreas v. Bounds, No. CV TDC-20-0780,

2020 WL 1663133 (D. Md. Apr. 3, 2020), as are the many district courts that have

addressed, and rejected, claims like those made by plaintiffs here, see, e.g., Lighthouse

Fellowship Church v. Northam, No. 2:20CV204, 2020 WL 2110416 (E.D. Va. May 1,

2020), appeal docketed, No. 20-1515 (4th Cir. May 4, 2020); Cassell v. Snyders, No. 3:20-
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 5 of 54



cv-50153, 2020 WL 2112374 (N.D. Ill. May 3, 2020), appeal filed (May 4, 2020); Cross

Culture Christian Ctr. v. Newsom, No. 220-CV-00832-JAM-CKD, 2020 WL 2121111

(E.D. Cal. May 5, 2020); see also Exhibit 1 (Declaration of Dr. Clifford Mitchell).

Worldwide, COVID-19 has infected more than 3,700,000 people and has caused the deaths

of more than 259,000 people. In the United States alone, at least 1,208,000 people have

been infected and 71,000 people have died. Id. ¶11.

       The virus has taken its toll here in Maryland, too, with more than 28,000 confirmed

cases and 1,338 deaths, as of May 6, 2020. Id. ¶33. And the epidemic shows few signs of

abating. Although the number of new cases in Maryland is no longer increasing as quickly

as at the outset of the pandemic, it is not decreasing significantly, either. Id. ¶34. Indeed,

CDC projections indicate that the rate of transmission will increase as States begin to

reopen their economies, with 100,000 additional deaths projected by the beginning of

August. Id. ¶37.

       Governor Hogan’s Response to the Pandemic

       As COVID-19 began to spread swiftly across the rest of the world, Governor Hogan

moved to protect Marylanders, even before any confirmed cases had been identified in

Maryland. See, e.g., Press Release, “Governor Hogan Provides Update on Maryland’s

Response to Novel Coronavirus” (Jan. 29, 2020).1 The Governor submitted a supplemental

budget including $10 million for emergency coronavirus preparedness, Press Release,




       1
        All gubernatorial press releases are available at https://governor.maryland.gov/
category/press-releases/


                                              2
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 6 of 54



“Governor Hogan Announces Additional Steps to Protect Marylanders From Coronavirus”

(Feb. 27, 2020), and later announced that the Maryland Department of Health labs in

Baltimore were approved for COVID-19 testing, which allowed for swifter test results,

Press Release, “Maryland Department of Health Approved for Testing for Novel

Coronavirus Cases” (Mar. 3, 2020).

       On March 5, 2020, the State announced its first three confirmed cases of COVID-

19.   Press Release, “Governor Hogan Statement Regarding Novel Coronavirus in

Maryland” (Mar. 5, 2020). On that same day, Governor Hogan issued a proclamation

declaring a state of emergency, see Md. Code Ann., Pub. Safety § 14-303 (LexisNexis

2018), and the existence of a catastrophic health emergency, see id. § 14-3A-02, due to the

outbreak of COVID-19 in Maryland. Exhibit 4 (Proclamation, Declaration of State of

Emergency and Existence of Catastrophic Health Emergency—COVID-19 (Mar. 5,

2020)).2 Soon thereafter, on March 11, 2020, the World Health Organization characterized

the outbreak of COVID-19 as a pandemic.

       Governor Hogan continued to issue additional orders and proclamations as new

information became available from the medical and public health communities, which

included an expanded understanding of the infectious disease itself and the impact it was

having on the people of the State of Maryland. One such order, and its related guidance,

is particularly relevant here.




       2
         All of the Governor’s COVID-related orders and proclamations are available at
https://governor.maryland.gov/covid-19-pandemic-orders-and-guidance/.


                                            3
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 7 of 54



       On March 30, 2020, the Governor issued Order No. 2020-03-30-1, entitled

“Amending and Restating the Order of March 23, 2020, Prohibiting Large Gatherings and

Events and Closing Senior Centers, and All Non-Essential Businesses and Other

Establishments, and Additionally Requiring All Persons to Stay at Home.” See Exhibit 5.

As relevant here, the order (1) required the closure of all “Non-Essential Businesses,”

which it defined to include campgrounds, amusement parks, and other recreational

establishments.”3 Exhibit 5, ¶IV.a; (2) prohibited “large events and gatherings,” which it

defined as “[s]ocial, community, spiritual, religious, recreational, leisure, and sporting

gatherings and events of more than 10 people . . . including but not limited to parades,

festivals, conventions, and fundraisers,” id. ¶III.a; and (3) added, for the first time, the

requirement that all persons living in the State of Maryland “stay in their homes or places

of residences,” except “to conduct or participate in Essential Activities,” which were

defined to include things like shopping for groceries and household goods or seeking

medical services, id. ¶II.b.

       The March 30 order was accompanied by guidance clarifying that “[c]hurches,

synagogues, mosques, and other similar religious facilities are considered ‘Non-Essential

Businesses’ under the Order,” but that churches could continue to perform certain “minimal

operations,” which “includes, but is not necessarily limited to, facilitating remote worship.”




       3
         A subsequent order, dated May 6, 2020, authorized campgrounds to reopen,
subject to the continuing restriction on large gathering and all applicable MDH directives
and CDC social distancing guidance. Exhibit 7, ¶V.f.iii (Order No. 20-05-06-01).
Amusement parks remain closed.


                                              4
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 8 of 54



See Exhibit 10, ¶6 (Interpretive Guidance No. COVID 19-08). Additional guidance issued

two days later clarified that churches could conduct “drive-in” services and could continue

to provide in-person services of no more than 10 people. Exhibit 11, ¶¶1-2 (Interpretative

Guidance No. COVID 19-09). As a result of this order, then, churches are currently not

allowed to hold in-person services involving more than 10 people, but are free to provide

in-person services to smaller groups, or conduct online services or drive-in services without

restriction as to the number of participants.

       Plaintiffs’ Complaint

       Plaintiffs filed suit on Saturday, May 2, 2020, challenging several aspects of the

Stay-at-Home Order. The plaintiffs fall into five groups. The first group consists of the

owners of a campground and amusement park, who allege that the closure of their facilities

has caused them to lose income. They appear to assert claims under the Takings Clause of

the Fifth Amendment and the Dormant Commerce Clause. The second group consists of

two veterans who object to the restrictions on their ability to access business and

recreational opportunities and attend physical therapy, and to the requirement to wear

masks. They appear to assert their First Amendment right of assembly. The third and

largest group of plaintiffs consists of 10 clergymen, who object to the requirement that

churches not hold in-person services of more than 10 people. They assert religious liberty

claims under the United States and Maryland Constitutions and the First Amendment right

of assembly. Fourth is a group of three members of the Maryland House of Delegates; they

allege that the restrictions on large gatherings violates their rights to assemble at rallies and

speak on matters of public concern. Finally, “Reopen Maryland” is an LLC that claims


                                                5
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 9 of 54



22,000 members who object to the restrictions imposed in the gubernatorial orders. It was

a “Reopen Maryland” rally on May 2 that apparently prompted the filing of the complaint.

       On the same day that they filed the complaint, the plaintiffs moved for a temporary

restraining order. ECF No. 2. The motion is not supported by a memorandum of law and

does not otherwise elaborate on the basis of their claims.

       The defendants here are Governor Hogan, who issued the orders at issue, Secretary

of Health Robert Neall, who has issued certain other orders related to health care facilities,

Frances B. Phillips, the Deputy Secretary of Public Health at the Maryland Department of

Health, and Woodrow Jones III, the Superintendent of the Maryland State Police. All

defendants join in opposing plaintiffs’ motion for preliminary relief and in moving to

dismiss the complaint for failure to state a claim.

                                       ARGUMENT

I.     LEGAL STANDARD

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Although the Court must accept as true the well-pleaded factual allegations in a

complaint, the Court is not required to accept conclusory factual allegations or legal

conclusions disguised as factual allegations. Id.; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011). Nor is the

Court required to accept allegations that “‘contradict matters properly subject to judicial

notice or by exhibit.’” Massey v. Ojaniit, 759 F.3d 343, 353 (4th Cir. 2014) (quoting

Blankenship v. Manchin, 471 F.3d 523, 529 (4th Cir. 2006)). Rather, the complaint must


                                              6
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 10 of 54



contain direct and plausible allegations respecting all material elements necessary to

sustain recovery under a viable legal theory. Twombly, 550 U.S. at 570. Plaintiffs’ claims

should be dismissed under this familiar standard.

       A plaintiff seeking preliminary relief must demonstrate “‘that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

that the balance of equities tips in his favor, and that an injunction is in the public interest.’”

Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting Winter v. Natural Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008)). Plaintiffs have failed to establish each of these

required elements.

II.    THE PLAINTIFFS HAVE NOT ESTABLISHED A LIKELIHOOD OF SUCCESS ON
       THE MERITS AND THEIR COMPLAINT SHOULD BE DISMISSED.

       Although the complaint makes passing references to a number of different legal

theories, the claims it purports to state fall into five categories: religious liberty claims

under federal and state law (Counts 1, 4, 7, 8); First Amendment claims of free speech and

assembly (Counts 2, 3, 8); equal protection (Count 5, 8); form-of-governance claims

(Count 6, 9); and a takings claim and a Dormant Commerce Clause claim (Count 10).

Some of these claims need not detain the Court long; for example, it is by now well

established that “the Guarantee Clause”—which plaintiffs invoke as the basis for Count

6—”does not provide the basis for a justiciable claim.” Rucho v. Common Cause, 139

S. Ct. 2484, 2506 (2019) (citing Pacific States Tel. & Tel. Co. v. Oregon, 223 U.S. 118

(1912)). But all of plaintiffs’ claims suffer from a common defect, namely, that the




                                                7
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 11 of 54



constitutional rights they assert must yield to the State’s paramount interest in combating

a once-in-a-century public health emergency.

       A.     The State’s Paramount Interest in Preserving Lives During this
              Unprecedented Public Health Crisis Justifies the Restrictions
              Imposed in the Stay-at-Home Order.

       This Court need not reach the merits of plaintiffs’ various claims because

controlling precedent holds that such claims must yield to the State’s paramount

responsibility to protect the lives of its residents against the spiraling threat presented by

the COVID-19 coronavirus. The Supreme Court has long recognized that “a community

has the right to protect itself against an epidemic of disease which threatens the safety of

its members.” Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905) (internal quotation

marks omitted). In that regard, the Court has permitted States to enact “quarantine laws

and ‘health laws of every description,’” id. at 25 (citation omitted), similar to the Stay-at-

Home Order’s measures, to combat the COVID-19 pandemic. See, e.g., Compagnie

Francaise de Navigation a Vapeur v. Board of Health of State of La., 186 U.S. 380 (1902)

(upholding quarantine law against constitutional challenges); Rasmussen v. Idaho, 181

U.S. 198 (1901) (permitting a ban on certain animal imports if evidence of disease was

found); see also Benson v. Walker, 274 F. 622 (4th Cir. 1921) (upholding board of health

resolution that prevented carnivals and circuses from entering a certain county in response

to the 1918-1919 influenza epidemic); Hickox v. Christie, 205 F. Supp. 3d 579 (D.N.J.




                                              8
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 12 of 54



2016) (upholding the eighty-hour quarantine of a nurse returning from treating Ebola

patients in Sierra Leone).

       Although the Constitution is not suspended during a state of emergency, the “liberty

secured by the Constitution . . . does not import an absolute right in each person to be, at

all times and in all circumstances, wholly freed from restraint.” Jacobson, 197 U.S. at 26.

The Governor’s proclamation of a state of emergency and invocation of emergency powers

“necessarily restrict[] activities that would normally be constitutionally protected”;

“[a]ctions which citizens are normally free to engage in become subject to criminal

penalty.” United States v. Chalk, 441 F.2d 1277, 1280 (4th Cir. 1971). But “measures

[that] would be constitutionally intolerable in ordinary times [] are recognized as

appropriate and even necessary responses to the present [COVID-19 pandemic] crisis.” In

re Abbott, 954 F.3d 772, 787 (5th Cir. 2020). “[U]nder the pressure of great dangers,” like

those that Maryland faces, constitutional rights may be reasonably restricted “as the safety

of the general public may demand.”4 Jacobson, 197 U.S. at 29. This “settled rule” allows




       4
         That is why courts have routinely upheld mandatory vaccination programs against
infectious diseases even in the face of challenges based on freedom of religion and other
liberties. See, e.g., Jacobson, 197 U.S. at 37-38 (upholding a mandatory vaccination
program for smallpox against a Fourteenth Amendment challenge); Zucht v. King, 260 U.S.
174 (1922) (upholding the exclusion of non-vaccinated children from a school district
against a due process and equal protection challenge); Phillips v. City of N.Y., 775 F.3d 538
(2d Cir.) (finding that a challenge to mandatory vaccination law was “foreclosed” by
Jacobson), cert. denied, 136 S. Ct. 104 (2015); Whitlow v. California, 203 F. Supp. 3d
1079, 1083 (S.D. Cal. 2016) (finding no likelihood of success on a free exercise challenge
to a law removing a religious- or conscious-based exemption for mandatory vaccination of
school children).


                                             9
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 13 of 54



States facing emergencies to “restrict, for example, one’s right to peaceably assemble, to

publicly worship, to travel, and even to leave one’s home.” Abbott, 954 F.3d at 778.

       To emergently combat a virulently infectious disease in a pandemic, the State must

be able to take swift and decisive action. Cf. Chalk, 441 F.2d at 1281. The Court’s review

of temporary measures taken during such an emergency, accordingly, is “limited to a

determination of whether the [executive’s] actions were taken in good faith and whether

there is some factual basis for [the Governor’s] decision that the restrictions he imposed

were necessary to maintain order.” Id. (citing Moyer v. Peabody, 212 U.S. 78 (1909)); see

also Jacobson, 197 U.S. at 29 (stating that “reasonable regulations” may be implemented

in the face of an infectious disease epidemic); Abbott, 954 F.3d at 786-88 (applying a

deferential, rational-basis standard to an executive order restricting otherwise

constitutionally protected abortion access in the face of the COVID-19 crisis); Murphy v.

Palmer, No. 14-cv-6896, 2017 WL 2364195, at *10 (D.N.J. May 31, 2017) (“Courts have

concluded that, during a state of emergency, governmental entities may impose more

onerous restrictions upon its citizens, as long as such restrictions are reasonably necessary

for the preservation of order.”).

       This deferential standard recognizes that, in a public health crisis, “it is no part of

the function of a court . . . to determine which one of two modes was likely to be the most

effective for the protection of the public against disease.” Jacobson, 197 U.S. at 30. And

it reflects the reality that “governing authorities must be granted the proper deference and

wide latitude necessary for dealing with . . . emergenc[ies].” Smith v. Avino, 91 F.3d 105,

109 (11th Cir. 1996), abrogated on other grounds, Steel Co. v. Citizens for a Better Env’t,


                                             10
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 14 of 54



523 U.S. 83 (1998); see also Chalk, 441 F.2d at 1281 (recognizing the “‘broad discretion’

necessary for the executive to deal with an emergency situation” (quoting Sterling v.

Constantin, 287 U.S. 378, 398 (1932)). Judicial review of the executive’s response to

public health emergencies is limited as courts are hesitant to “usurp the functions of another

branch of government” by deciding the legitimacy of “the mode adopted under the sanction

of the state, to protect the people at large.” Jacobson, 197 U.S. at 28.

       And yet that is precisely what plaintiffs ask this Court to do. Theirs is not a targeted

complaint, seeking to adjust one aspect of the Governor’s emergency orders. It is instead

a wholesale denial of every aspect of those orders, the emergency proclamation on which

they are based, and even the factual premise that the COVID-19 pandemic presents a

significant risk to Maryland public health. In fact, the complaint seeks as relief an order

invalidating “ab initio each and every proclamation of catastrophic health emergency and

related executive order of Governor Hogan.” Compl. ¶52. If ever there were a case asking

a federal court to usurp a State’s emergency powers, this is it.

       The current emergency brought on by the COVID-19 pandemic is undoubtedly a

moment calling for deference to temporary public health measures undertaken by the

executive in response. The Governor issued the March 30 Stay-at-Home order and ensuing

guidance in good-faith response to what plaintiffs concede is the “unprecedented” threat

that COVID-19 presents. Compl. ¶19. To date, the disease has infected more than

3,700,000 people worldwide and caused the deaths of more than 259,000 people. Exhibit

1, ¶11. In the United States alone, COVID-19 has infected more than 1,200,000 people

and caused the deaths of more than 71,000 of them. Maryland has not, as plaintiffs seems


                                              11
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 15 of 54



to think, been spared. Despite having taken early measures to prevent the spread, Maryland

has seen 28,163 infections and 1,338 deaths as of May 6, 2020. Id. ¶33. And while

Maryland has successfully “flattened the curve,” the rate of infection and death is not

decreasing significantly, id. ¶34, is increasing in rural areas, id. ¶37, and is expected to

increase even more as States re-open their economies, id.

       The virulently infectious nature of the novel coronavirus and the absence of any

vaccination or widely effective treatment has made the Stay-at-Home Order’s temporary

prohibition on gatherings crucial to slowing spread of the disease. As discussed in greater

detail below, public gatherings generally—including, but not limited to, in-person religious

services—have fueled the spread of COVID-19. The clear and manifest need for the

order’s temporary prohibition on in-person gatherings in light of this emergency—which

parallels similar measures by other state, local, and national officials—refutes any

suggestion that the Governor acted in bad faith or arbitrarily. As one district court observed

earlier this week, “[u]nder these rare conditions, the judiciary must afford more deference

to officials’ informed efforts to advance public health—even when those measures

encroach on otherwise protected conduct; even when thoughtful minds could disagree

about how to best balance the scales.” Cross Culture Christian Ctr. v. Newsom, No.

220CV00832JAMCKD, 2020 WL 2121111, at *5 (E.D. Cal. May 5, 2020).

       Although the plaintiffs’ decision not to file a memorandum in support of their

motion makes it difficult to discern what arguments they believe support their claims,

plaintiffs seem to agree that Jacobson controls the outcome of this case. See Compl. ¶51.

Under Jacobson, the only circumstance in which “there is any . . . power in the judiciary


                                             12
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 16 of 54



to review” executive actions taken “to protect the public health, the public morals, or the

public safety,” is when the action “has no real or substantial relation to those objects, or is,

beyond all question, a plain, palpable invasion of rights secured by the fundamental law.”

Jacobson, 197 U.S. at 31. Plaintiffs have not met their burden of showing that the

Governor’s actions were taken in bad faith, Chalk, 441 F.2d at 1281; in fact, they suggest

precisely the opposite. See Compl. ¶20. Instead of arguing bad faith, they make the

counter-factual argument that the Governor’s action has no real or substantial relation to

protecting public health because, according to plaintiffs, “no threat or danger or emergency

conditions exist or continue to exist” with respect to COVID-19, Compl. ¶58, and, as a

legal matter, the Governor did not have the state-law authority to issue any pandemic-

related orders in the first place, Compl. ¶¶54-67.

       Plaintiffs concede that the present situation is “unprecedented,” Compl. ¶19, and

that COVID-19 constitutes a “national crisis,” Compl. ¶21. Construing the allegations of

the complaint in the manner most favorable to them, plaintiffs seem to be taking the

position that, while the rest of the world suffers from a once-in-a-century pandemic,

Maryland is somehow immune, and there is no reason to believe that an “extensive loss of

life” has occurred, or will occur, here in Maryland, Compl. ¶64. If only that were so.

       Attached as Exhibit 1 to this memorandum is the declaration of Dr. Clifford

Mitchell, who is the Director of the Environmental Health Bureau within the Maryland

Department of Health and an adjunct professor in the Johns Hopkins University School of

Public Health. As Dr. Mitchell describes, plaintiffs’ depiction of the COVID-19 pandemic

is in no way supported by actual facts. In just two months, the number of COVID-19 cases


                                              13
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 17 of 54



in Maryland increased exponentially—from 3 to more than 28,000—and the number of

deaths caused by COVID-19 increased from 0 to more than 1,300. Exhibit 1, ¶ 33. More

than 80 percent of the deceased individuals were aged 60 or older. Id. ¶ 36. Staff and

residents of congregate living facilities have been especially hard hit. As of May 8, 2020,

1895 staff members have been infected with COVID-19, and 11 have died.                 More

than 4,300 residents have tested positive, and 792 have died.                   See https://

coronavirus.maryland.gov/pages/hcf-resources (last viewed May 8, 2020). The Secretary

of Health has directed that all nursing home residents and staff be tested for COVID-19,

and when that testing is complete, the numbers of infected residents and staff will likely

grow considerably.

       The poultry industry has also been hard hit. As of May 6, 2020, there have been

more than 300 cases of COVID-19 associated with that industry. Exhibit 1, ¶37. With the

implementation of the plans to test all workers at the two Maryland poultry plants, the

number of positive cases will only increase. And the effect of COVID-19 on the poultry

industry extends more than the individuals who test positive; it threatens the food supply

for Maryland and beyond. It defies reality to suggest that the public health impact on

Marylanders has not been extensive.

       Nor is there any legal merit to the plaintiffs’ related argument that the Governor did

not have the state-law authority to issue any pandemic-related orders in the first place. See

Compl. ¶¶54-67. The Governor declared a state of emergency and a catastrophic health

emergency under the Maryland Emergency Management Agency Act, Md. Code Ann.,

Pub. Safety §§ 14-101 to -115 (LexisNexis 2018); the Governor’s Emergency Powers


                                             14
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 18 of 54



subtitle of the Public Safety Article, id. §§ 14-301 to -309; and the Catastrophic Health

Emergency Act, id. §§ 14-3A-01 to -08. These statutes grant the Governor “broad authority

in the exercise of the police power of the State to provide adequate control over persons

and conditions during impending or actual public emergencies” and “shall be broadly

construed to carry out [their] purpose.” Id. § 14-302(a), (b) (referring to the Governor’s

Emergency Powers subtitle). They authorize the Governor to order “the evacuation,

closing, or decontamination of any facility,” Pub. Safety § 14-3A-03(d)(1); require

“individuals to . . . refrain from congregating,” id. § 14-3A-03(d)(2); control “places of

assembly” and “establish[ing] curfews,” id. § 14-303(b); and direct “the movement of

individuals in the area, and the occupancy of premises in the area,” id. § 14-107(d)(1).

Further, the Governor may “suspend the effect of any statute or rule or regulation of an

agency of the State or a political subdivision.” Id. § 14-107(d)(1)(i).

       Plaintiffs maintain that these statutes do not authorize the Governor to “require the

population to stay-at-home, wear face masks, refrain from assembling in church, refrain

from doing business or participating in commerce,” Compl. ¶54, but each and every

example they provide is authorized by law.5 Requiring Marylanders to remain at home as

much as possible and wear masks when riding transit or visiting retail establishments falls

within the Governor’s power to direct “the movement of individuals in the area, and the




       5
         The mask requirement applies to individuals only when riding on public
transportation or when visiting retail establishments. See Exhibit 6, ¶II.a (Order No. 20-
04-15-01, Requiring Use of Face Coverings Under Certain Circumstances, and Requiring
Implementation of Certain Physical Distancing Measures).


                                             15
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 19 of 54



occupancy of premises in the area,” Pub. Safety § 14-107(d)(1); requiring that we refrain

from assembling in churches or in other large gatherings falls within the Governor’s power

to require “individuals to . . . refrain from congregating,” id. § 14-3A-03(d)(2), and to

control “places of assembly,” id. § 14-303(b); and requiring the closure of non-essential

businesses falls within the Governor’s authority to order the “evacuation” or “closing . . .

of any facility,” id. § 14-3A-03(d)(1). There is simply no textual merit to plaintiffs’ claim.

       In light of the clear textual basis for the Governor’s orders, the Court need not

address the plaintiffs’ legislative history argument, Compl. ¶55, but that argument is

equally meritless. Plaintiffs allege that the emergency-response legislation that serves as

the basis for the Governor’s Order was never intended to address the current situation,

because it was enacted “in 2002 in the wake of 9/11 and its focus was on war and

emergencies such as radiological, biological and chemical warfare causing and creating

mass casualties and extensive death, not a percentage increase in virus carriers among

healthy Marylanders which results in a death rate of less than .012 percent of primarily

limited population segments such as elderly and nursing home residents, as horrible as that

is.” Compl. ¶55.

       Where to begin? Plaintiffs acknowledge that the loss of life from COVID-19 is

“horrible” and that the present situation is an “unprecedented” “national crisis,” Compl.

¶¶ 19, 21, and yet they seem to believe that the General Assembly would not have been

concerned with the death of more than 1,300 Marylanders or the risks presented by a once-

in-a-century global pandemic, because the Legislature would not have deemed the loss of

life “extensive” enough to authorize a coordinated response. But the toll from COVID-19


                                             16
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 20 of 54



is far greater than that of the September 11 attack, reportedly 24 times greater nationally,

and 21 times greater here in Maryland. See Julie Bykowicz, How Maryland’s 9/11 victims

list grew by 20, Balt. Sun, May 3, 2011 (stating that 63 Marylanders died in the 9/11

terrorist attacks). In fact, the more than 1,338 Marylanders who have died from COVID-

19 in just three months already exceeds the number of Marylanders killed in World War I

(975) or the Vietnam War (1,014). Cong. Research Serv., American War and Military

Operations Casualties: Lists and Statistics 31, 39 (Sep. 25, 2019), https://fas.org/sgp/crs/

natsec/RL32492.pdf. Putting aside that, were it not for the steps the Governor has taken to

slow the spread of the virus, the death toll from COVID-19 would be even more extensive

than it is, there is no basis in the legislative history on which to conclude that the General

Assembly would not have endorsed the actions taken by the Governor under the statutes it

enacted. In fact, the only passages that plaintiffs quote prove the opposite.

       Plaintiffs allege that the Governor’s authority under Title 14 of the Public Safety

Article was intended to be “limited to ‘a situation in which extensive loss of life or serious

disability is threatened imminently’” and is expressly stated to include, among other things,

threats caused by a “‘viral agent . . . capable of causing extensive loss of life or serious

disability.’” Compl. ¶63 (quoting Pub. Safety § 14-3A-01(c)(1)). But this describes the

current pandemic to a tee, as Dr. Mitchell observes. See Exhibit 1, ¶36. And even if one

accepted plaintiffs’ dismissal of more than 1,300 lives lost as not “extensive,” it seems

clear, based on the experience of New York City, Italy, and elsewhere, that the coronavirus




                                             17
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 21 of 54



is “capable of causing extensive loss of life,” especially if measures are not taken to slow

its march.

       In sum, plaintiffs downplay the significance of the current public health crisis, and

they ignore entirely the Governor’s rationale behind the Stay-at-Home Order, the Order’s

temporary nature, and its effectiveness so far in slowing the spread of COVID-19. But

Maryland has a legitimate—and, indeed, compelling—interest in slowing the spread of

COVID-19 and protecting public health, and the temporary Order issued by the Governor

is rationally related to that purpose. And though plaintiffs’ religious exercise rights are

fundamental, they do not include the “liberty to expose the community . . . to

communicable disease,” Prince v. Massachusetts, 321 U.S. 158, 166-67 (1944), especially

one as contagious and deadly as COVID-19. Because, as discussed next, the Stay-at-Home

Order does not violate plaintiffs’ First Amendment rights at all, much less “palpabl[y]” and

“beyond all question,” Jacobson, 197 U.S. at 31, plaintiffs are unlikely to succeed on the

merits of their claims.

       B.     The Executive Order’s Neutral Limitations on Gatherings,
              Including Faith-Based Activities, Are Laws of General
              Application.

       The law particular to pandemics explains fully that the Stay-at-Home Order is

constitutional. But the Order also meets the traditional tests for the religious liberty claims

brought by plaintiffs. Plaintiffs have asserted that the limitation on large gatherings

violates the Free Exercise clause, Compl. ¶¶ 11-12; 112-27, but there is nothing about “the

right of free exercise” that “relieve[s] an individual of the obligation to comply with a valid

and neutral law of general applicability.” Employment Div., Dep’t of Human Res. of Or.

                                              18
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 22 of 54



v. Smith, 494 U.S. 872, 879 (1990). “[A] law that is neutral and of general applicability

need not be justified by a compelling governmental interest even if the law has the

incidental effect of burdening a particular religious practice.” Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993). That “conduct springs from

sincerely held and strongly felt religious beliefs does not imply that the [government’s]

desire to regulate that conduct springs from antipathy to those beliefs.” Fulton v. City of

Phila., 922 F.3d 140, 159 (3d Cir. 2019).

       “[T]he minimum requirement of neutrality is that a law not discriminate on its face.”

Lukumi, 508 U.S. at 533. The Stay-at-Home Order easily meets this initial threshold. It

prohibits all “large gatherings and events” of “more than 10 people” at “all locations and

venues,” including “[s]ocial, community, spiritual, religious, recreational, leisure, and

sporting gatherings,” and “parades, festivals, conventions, and fundraisers.” Exhibit 5,

¶III. Spiritual and religious events and gatherings are only one type of a broad swathe of

gatherings that are prohibited.

       Next, courts inquire whether the law “targets religious conduct for distinctive

treatment.”   Lukumi, 508 U.S. at 546.         Plaintiffs have not sufficiently alleged or

demonstrated that the orders at issue “target[] [their] religious beliefs or practices.” Bethel

World Outreach Ministries v. Montgomery County Council, 706 F.3d 548, 556 (4th Cir.

2013). A law does not target religious beliefs or practices merely because “‘the law

proscribes (or prescribes) conduct that his religion prescribes (or proscribes).’” Smith, 494

U.S. at 879 (quoting United States v. Lee, 455 U.S. 252, 263 n. 3 (1982) (Stevens, J.,

concurring in judgment)). Instead, a law departs from neutrality to target religious beliefs


                                              19
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 23 of 54



or practices only when “the object of a law is to infringe upon or restrict practices because

of their religious motivation.” Lukumi, 508 U.S. at 533 (emphasis added). And while

plaintiffs allege that their sincerely held religious beliefs and practices include communal

gathering, Compl. ¶15, there is no evidence that the Stay-at-Home Order sought to prohibit

gatherings of more than 10 people because of the religious nature of some gatherings of

that size. On the contrary, the Order is broad and expressly incorporates non-religious

gatherings. Exhibit 5, ¶III.a.

       In fact, religious gatherings are, if anything, given flexibility that some other non-

essential businesses are not. Whereas non-essential stores remain closed to the public, id.

¶IV.a., religious facilities of any faith are allowed to remain open and hold services in a

number of different ways—through online, “drive-in,” and small in-person services.6

Religious facilities were therefore given greater ability to continue their public operations

than many commercial businesses.

       Moreover, plaintiffs’ unsupported inference that “two Maryland State Police cars”

were “apparently” “surveilling [a] church drive-in service,” under unspecified “orders,”

Compl. ¶69, are belied by the record. The Maryland State Police has no policy to surveil

churches. See Exhibit 2, ¶ 8 (Declaration of Maj. Norman W. Dofflemyer, M.S.). Instead,




       6
         Exhibit 11, ¶¶1-3 (Interpretive Guidance No. COVID 19-09). The Order also
excepts from the 10-person limit any “facility providing essential services to low income
persons, including, without limitation, homeless shelters, food banks, and soup kitchens.”
Exhibit 5, ¶VI.a.iii. To the extent the plaintiffs allege that the Stay-at-Home Order prevents
them from “operating social welfare and food bank services,” Compl. ¶7, they are
mistaken.


                                             20
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 24 of 54



the Maryland State Police have undertaken an outreach effort to answer questions from

religious institutions in connection with major holidays. Id. at ¶ 7. As the State Police

affiants explain, the State Police seeks to ensure compliance with the order on a voluntary

basis, and has lodged only four charges, all against businesses and not religious

organizations. Exhibit 3, ¶¶10-11 (Declaration of Sgt. Travis Nelson). Indeed, in one

incident in St. Mary’s County, officers approached a pastor who was hosting an outdoor

prayer gathering of more than 10 people and provided him with educational material, rather

than citing him. Id. at ¶7.

       The State Police work “on a daily basis” with the Department of Health to share

information and determine what type of enforcement is necessary for the public health. Id.

at ¶12. “The Religion Clauses of the Constitution aim to foster a society in which people

of all beliefs can live together harmoniously.” American Legion v. American Humanist

Ass’n, 139 S. Ct. 2067, 2074 (2019). Efforts by the Maryland State Police to allow input

from religious institutions about how they can safely continue their practices while

simultaneously upholding pervasive public health interests through education and wide-

ranging monitoring of the public safety is in keeping with the overriding purpose of the

Religion Clauses.

       To the extent plaintiffs complain that some businesses are operating as “essential”

businesses, the in-person activities carried on in those businesses are not analogous to in-

person religious services. When individuals shop for groceries, food, medicine, and other

necessities, they “enter a building quickly, do not engage directly with others except at

points of sale, and leave once the task is complete.” Gish v. Newsom, No. ED-CV-20755-


                                            21
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 25 of 54



JGB-KKX, 2020 WL 1979970, at *6 (C.D. Cal. Apr. 23, 2020), appeal docketed, No. 20-

55445 (Apr. 28, 2020). As Dr. Mitchell explains in his declaration, one must distinguish

between the public health risks presented by “activities like shopping, where it is possible

for the participant to socially distance oneself from others during the process of shopping,

and activities where a group congregates for a prolonged (longer than 15 minutes) period

of time in one location.” Exhibit 1, ¶23. In this respect, religious services are akin to

schools, concerts, and sporting events—all of which the Order prohibits—because during

these activities “people sit together in an enclosed space to share a communal experience.”

Gish, 2020 WL 1979970, at *6. Moreover, even “essential” businesses are subject to

regulation if they are designated an “unsafe facility” for failure to follow social distancing

guidelines. See Order No. 20-04-05-02, “Delegating Authority to Local Health Officials

to Control and Close Unsafe Facilities.”         The Maryland State Police will refer for

enforcement essential businesses that are not following face-covering and social distancing

guidelines to the applicable health department for enforcement. Exhibit 3, ¶¶12-13.

Because the Stay-at-Home Order, on its face or as applied, does not single out religious

institutions, plaintiffs fail to allege a violation of the Free Exercise Clause.

       The Establishment Clause—a violation of which plaintiffs also allege, Compl.

¶161—yields no different result. In evaluating such claims, the Fourth Circuit applies “the

three-prong test set forth in Lemon v. Kurtzman, 403 U.S. 602 [ ] (1971).” Wood v. Arnold,

915 F.3d 308, 313 (4th Cir.), cert. denied, 140 S. Ct. 399 (2019). “Under this test, to

withstand First Amendment scrutiny, ‘government conduct (1) must be driven in part by a

secular purpose; (2) must have a primary effect that neither advances nor inhibits religion;


                                              22
         Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 26 of 54



and (3) must not excessively entangle church and State.’” Id. at 314 (quoting Moss v.

Spartanburg County Sch. Dist. 7, 683 F.3d 599, 608 (4th Cir. 2012)). As discussed above,

it is undisputed that the government conduct at issue in this case was driven by the purpose

to prevent the ongoing infections and deaths of thousands of Marylanders from COVID-

19, not to restrict religious activities.

         To evaluate the second prong of the Lemon test, the Fourth Circuit evaluates

whether an “informed observer would understand that ‘the practice under review in fact

conveys a message of endorsement or disapproval’ of a religion.” Wood, 915 F.3d at 316

(quoting Mellen v. Bunting, 327 F.3d 355, 370 (4th Cir. 2003)). Imposing a 10-person limit

on large gatherings, including religious gatherings, while clarifying the types of religious

activities that are permissible in the context of a pandemic that spreads through sustained,

close social contact demonstrates no disapproval of a religion. And even though the Stay-

at-Home Order, as interpreted, allows religious organizations additional modes of

gathering, the Establishment Clause does “not require the government to be oblivious to

impositions that legitimate exercises of state power may place on religious belief and

practice.” Board of Educ. of Kiryas Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687, 705

(1994). Accommodating religion insofar as possible when extraordinary circumstances

arise by suggesting alternative methods of gathering is an appropriate step in an historic

tradition of government coexistence with religion. Nor is there is any risk of entanglement

in enforcing the Order; because all large gatherings are limited to 10 people or fewer, there

is no need to distinguish what is and what is not a religious activity when enforcing the

Order.


                                             23
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 27 of 54



       The growing body of case law addressing First Amendment claims related to

COVID-19 stay-at-home orders supports the denial in this case of plaintiffs’ motion for a

temporary restraining order and dismissal of the complaint.            See, e.g., Lighthouse

Fellowship Church, 2020 WL 2110416, at *1 (denying motion to temporarily enjoin a stay-

at-home order prohibiting large, in-person religious services); Roberts v. Neace, No.

2:20CV054 (WOB-CJS), 2020 WL 2115358, at *3 (E.D. Ky. May 4, 2020), appeal filed

May 5, 2020 (same). Every court that has been asked to temporarily enjoin a stay-at-home

order, like Maryland’s, which contains exclusions for drive-in religious services and

limited in-person services, has concluded that the plaintiffs were unlikely to prevail.

       In Cassell v. Snyders, for example, the district court considered the plaintiffs’

request to temporarily enjoin enforcement of Illinois’ stay-at-home order. No. 20 C 50153,

2020 WL 2112374, at *2 (N.D. Ill. May 3, 2020), appeal filed (May 4, 2020). That order

contained an exception for faith-based organizations that allowed them to congregate in

groups of fewer than ten people and to use “drive-in services” with more than 10 people.

Id. The Cassell plaintiffs—like plaintiffs here, Compl. ¶15—alleged that the Illinois order

violated their rights under the Free Exercise Clause because their church “could not

accommodate drive-in services.” 2020 WL 2112374 at *3. The plaintiffs also alleged—

again, as do plaintiffs here, Compl., p.102—that their congregants could maintain social

distancing inside the church and would be provided with face coverings and hand sanitizer.

Cassell, 2020 WL 2112374 at *3.

       After considering the plaintiffs’ claims under both the Jacobson public-health crisis

standard and the rational-basis test for neutral, generally applicable laws affecting religion,


                                              24
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 28 of 54



the district court concluded that the “Plaintiffs have a less than negligible chance of

prevailing on their constitutional claim” and denied their request for a temporary

restraining order. Cassell, 2020 WL 2112374, at *7. The court’s decision was based in

part on the religious-services exception to the Illinois order, which like the Stay-at-Home

Order, “expressly preserves various avenues for religious expression, including gatherings

of up to ten people and drive-in services.” Id. at *8.

       The Northern District of Mississippi reached the same result in First Pentecostal

Church of Holly Springs v. City of Holly Springs, No. 3:20CV119 M-P, 2020 WL 1978381,

at *3 (N.D. Miss. Apr. 24, 2020). There, the district court also denied a request to

temporarily allow in-person religious services where city officials interpreted their stay-at-

home order to allow worshipers to congregate in their vehicles. The court concluded that

“allowing drive-in church services involving congregants sitting in vehicles whose

windows are closed represents the practical middle ground upon which concerns about

religious freedom and the safety of the community may co-exist.” Id.

       The first of two cases that plaintiffs appear to rely on, On Fire Christian Center,

Inc. v. Fischer, No. 3:20-CV-264-JRW, 2020 WL 1820249 (W.D. Ky. Apr. 11, 2020), see

Compl. ¶ 8, only confirms the conclusion that Maryland’s Stay-at-Home Order is

consistent with Free Exercise precedent. Although the district court in On Fire misapplied

that precedent by applying strict scrutiny, see Legacy Church, Inc. v. Kunkel, No. CIV 20-

0327 JB\SCY, 2020 WL 1905586, at *36 (D.N.M. Apr. 17, 2020) (“disagree[ing] [with On

Fire] that strict scrutiny applies”), the temporary restraining order it granted allowed only

drive-in religious services, not in-person services. Id. at *1. Even applying the more


                                             25
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 29 of 54



rigorous standard of review, the district court in On Fire concluded that “it appears likely

that [defendant’s] interest in preventing churchgoers from spreading COVID-19 would be

achieved by allowing churchgoers to congregate in their cars as [plaintiff] proposes.” 2020

WL 1820249, at *7.

       The Sixth Circuit reached this same conclusion in Maryville Baptist Church, Inc. v.

Beshear, __ F.3d __, No. 20-5427, 2020 WL 2111316 (6th Cir. May 2, 2020). The

plaintiffs there appealed the lower court’s denial of its motion for a temporary restraining

order against two Kentucky stay-at-home orders, which precluded both drive-in and in-

person religious services. Id. at *1. The plaintiffs asked for an injunction pending appeal

that would allow them to practice both types of religious services. Id. The court of appeals

granted the plaintiffs’ request with respect to drive-in services but denied it with respect to

in-person services. Id. at *5.

       The other case plaintiffs rely on—First Baptist Church v. Kelly, No. 20-1102-JWB,

2020 WL 1910021 (D. Kan. Apr. 18, 2020), see Compl. ¶¶11-12—also applied strict

scrutiny to enjoin a ban on in-person services, but like On Fire, it too has been called into

question by other district courts. See Cassell, 2020 WL 2112374, at *10 (stating that the

“approach in First Baptist is difficult to square with Lukumi”). In other respects, as well,

the circumstances of the case make it a clear outlier. For example, because First Baptist

evaluated a Kansas stay-at-home order that was “a wholesale prohibition on in-person

religious services,” 2020 WL 1910021 at *6, it apparently did not have the opportunity to

address the potential availability of drive-in services, which other courts have found

significant. Also, the court concluded that churches and religious activities had been


                                              26
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 30 of 54



“singled out” for stricter treatment because they qualified as an “essential function” under

the Kansas order, and yet were the “only essential function whose core purpose—

association for the purpose of worship—had been basically eliminated.” Id. at *7. Here,

by contrast, all large gatherings—whether faith-based or secular, in churches or at concerts,

schools, theaters, sporting events, or restaurants—are treated the same, because they all

carry a heightened risk of spreading the COVID-19 virus. See Exhibit 5, ¶¶ IV, V.

       To the extent that First Baptist stands for the proposition that the First Amendment

requires in-person services during times of pandemic, it runs squarely into the many district

courts that have denied motions for temporary restraining orders on those grounds, without

even addressing whether the plaintiff could conduct drive-in services. In Cross Culture

Christian Center v. Newsom, for example, California public-health officials ordered that

the plaintiffs’ in-person religious services violated state and county stay-at-home orders,

and the police barred access to the plaintiffs’ church. No. 220CV00832JAMCKD, 2020

WL 2121111, at *2 (E.D. Cal. May 5, 2020). After recognizing that the stay-at-home

orders “flow from valid exercises of state and local emergency police powers,” the court

concluded that the plaintiffs were not likely to succeed under the Jacobson standard or

rational-basis review. Id. at *5-7. Another federal district court in California denied a

similar motion for a temporary restraining order. See Gish, 2020 WL 1979970, at *5

(stating that “[a]lthough physical contact with others is curtailed, a wide swath of religious

expression remains untouched by the [stay-at-home] Orders”). In fact, nearly all of the

recent court decisions involving COVID-19 and the Free Exercise Clause have declined to

enjoin the enforcement of stay-at-home orders prohibiting large, in-person religious


                                             27
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 31 of 54



gatherings, in particular when alternative ways of worshiping like drive-in services are

permitted. These authorities support denying the motion for a temporary restraining order

here and dismissing the complaint.

       C.     The Order Does Not Regulate Speech but, in any Event, Meets the
              Test for Permissible Time, Place, and Manner Restrictions.

       The Stay-at-Home Order also withstands constitutional scrutiny as a time, place,

and manner restriction, but it is important at the outset to underscore that the Order does

not regulate any expressive activity; it “neither limits what [citizens] may say nor requires

them to say anything.” Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S.

47, 60 (2006) (“FAIR”). Nor does it restrict any “expressive conduct” that would fall

within the First Amendment. The test for whether conduct is expressive is “whether ‘[a]n

intent to convey a particularized message was present, and [whether] the likelihood was

great that the message would be understood by those who viewed it.’” Texas v. Johnson,

491 U.S. 397, 404 (1989) (quoting Spence v. Washington, 418 U.S. 405, 410-11 (1974)).

       Plaintiffs have complained about three aspects of the order—the requirement to

wear masks, the inability to attend physical therapy appointments, and the 10-person limit

on gatherings—but many of their complaints are based on a misunderstanding of how the

Governor’s orders operate. The April 15 order about masks requires their use only when

entering a retail establishment or taking public transportation, Exhibit 6, ¶II.a, and

subsequent guidance exempts “[p]eople with disabilities who are unable to wear a mask.”

MDH, Frequently Asked Questions (FAQs) About the Stay-at-Home Order and Self-




                                             28
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 32 of 54



Isolation (Updated May 7, 2020).7 As a result, the scope of plaintiffs’ concern about

wearing masks and seeing others wearing them is more limited than they suggest. More

importantly, the meaning that plaintiffs attribute to wearing a face mask—that it is a “sign

of capture on the battlefield, and subservience to the captor,” Compl. ¶73—is not readily

apparent to the average observer, who is more likely to construe the mask as a fellow

citizen’s efforts to protect the public health. Requiring necessary protective equipment be

worn to engage in certain public activities is simply not the equivalent of mandating

expressive conduct.

       It is even less clear to an observer what message could be conveyed by attending

physical therapy, but the orders and guidance do not require physical therapy offices to

close or prohibit travel to them, as plaintiffs appear to believe. Compl. ¶25. The Stay-at-

Home Order specifically allows for travel to “seek[] medical or behavior health or

emergency services,” Exhibit 5, ¶II.b.ii., and allows the businesses federally recognized as

part of our Nation’s “critical infrastructure sectors”—which includes physical therapy

offices—to remain open. See Exhibit 8, ¶2.a (Interpretive Guidance No. COVID 19-02);

Exhibit 9, ¶k.iv (Interpretive Guidance No. COVID 19-04). As for the businesses that do

have to close for public health reasons, the First Amendment is not implicated with every

closure of a restaurant for health code violations, even though that means people can no

longer gather there.




       7
         All directives and guidance issued by the Maryland Department of Health are
available at https://phpa.health.maryland.gov/Documents


                                            29
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 33 of 54



       If any aspect of the Order has First Amendment implications, it would be only by

way of an indirect restriction on the time or place of speech: the plaintiffs may not engage

in expressive activity in the same location as 10 other people and must either wait until

their preferred place is available or choose another place to speak. But “[t]he rights of free

speech and assembly, while fundamental in our democratic society, still do not mean that

everyone with opinions or beliefs to express may address a group at any public place and

at any time.” Cox v. Louisiana, 379 U.S. 536, 554 (1965). “[E]ven in a public forum the

government may impose reasonable restrictions on the time, place, or manner of protected

speech, provided the restrictions are justified without reference to the content of the

regulated speech . . . .” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (citation

omitted). To do so, the government’s regulation must (1) be content neutral; (2) be

“‘narrowly tailored to serve a significant governmental interest’”; and (3) “‘leave open

ample alternative channels for communication of the information.’” Id. (citation omitted).

       As to the first prong, a “regulation that serves purposes unrelated to the content of

expression is deemed neutral, even if it has an incidental effect on some speakers or

messages but not others.” Id. In other words, “[g]overnment regulation of speech is

content based if a law applies to particular speech because of the topic discussed or the idea

or message expressed.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015). The

Order’s purpose is not aimed at expression at all, let alone the content of any potential

expression that might be captured in its sweep. Instead, the Order serves the purpose of

controlling infectious disease by reducing individual contacts that can lead to rapid

exponential spread of the virus. Exhibit 1, ¶¶17-23. Any effect on speakers will be uniform,


                                             30
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 34 of 54



but if it is incidentally more burdensome to those wishing to gather in larger groups to

protest Maryland’s efforts at containing the virus, the restriction still is not justified by

anything other than concern for public health. See Ward, 491 U.S. at 791.

       Second, a regulation is narrowly tailored to a significant government interest “‘so

long as the . . . regulation promotes a substantial government interest that would be

achieved less effectively absent the regulation.’” Id. at 799 (quoting United States v.

Albertini, 472 U.S. 675, 689 (1985)). But “it need not be the least restrictive or least

intrusive means of” promoting that interest. Id. at 798. Here, Maryland has a substantial

interest in the health and well-being of its citizenry, 1,338 of whom have died from

COVID-19 in little more than months. There is no doubt that, absent the restriction on

gatherings and the requirement for facemasks, more death and illness would result,

undermining the State’s compelling interest in public health.

       Moreover, the restrictions are temporary. The Governor has already released a plan

for lifting the restrictions and announced measurable exit criteria for achieving each stage

of reopening, see Maryland Strong, Roadmap to Recovery, available at https://

governor.maryland.gov/recovery/ (last visited May 8, 2020), and just two days ago, he

announced an initial relaxation of restrictions on outdoor recreational activities—including

the operation of campgrounds like the one the lead plaintiff operates. See Exhibit 7. This

shows that the Order is narrowly tailored to address the aspects of the continuing public

health risk that require continuing attention.

       Meanwhile, the Order, coupled with interpretive guidance, provides ample

alternatives for speech, while still protecting public health. In order to satisfy the ample


                                             31
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 35 of 54



alternative standard, “the available alternatives need not ‘be the speaker’s first or best

choice’ or ‘provide [ ] the same audience or impact for the speech.’” Ross v. Early, 746

F.3d 546, 559 (4th Cir. 2014) (quoting Gresham v. Peterson, 225 F.3d 899, 906 (7th Cir.

2000)). “[T]he relevant inquiry is simply whether the challenged regulation provides

avenues for ‘the more general dissemination of a message.’” Id. (citation omitted). That

the Order “may reduce to some degree the potential audience for [the protestor, delegate,

and pastor plaintiffs’] speech is of no consequence, for there has been no showing that the

remaining avenues of communication are inadequate.” Ward, 491 U.S. at 802.

       As for overbreadth, to the extent that doctrine has any application, it would require

the Order, as a content-neutral regulation, to pass intermediate scrutiny, which is closely

analogous to the time, place, and manner standard discussed above. Doe v. Cooper, 842

F.3d 833, 845-46 (4th Cir. 2016). “To pass intermediate scrutiny, a statute must ‘materially

advance[ ] an important or substantial [government] interest by redressing past harms or

preventing future ones,’” id. at 846 (quoting Giovani Carandola, Ltd. v. Fox, 470 F.3d

1074, 1082 (4th Cir. 2006)), and “it cannot ‘burden substantially more speech than is

necessary to further the government’s legitimate interests,’” id. (quoting Ward, 491 U.S.

at 799).

       Here, the government’s interest in protecting the public health is materially

advanced by the Order, which acts directly to reduce the number of contacts each individual

has while maintaining vitally important sectors of the economy to provide the food, shelter,

and technology needed to sustain the populace and combat the outbreak. And, to the extent

the Order incidentally burdens speech, it seeks to minimize those burdens through


                                            32
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 36 of 54



interpretive guidance, enforcement protocols, and a published plan for lifting the

restrictions as soon as publicly available metrics are achieved that demonstrate a decreased

risk of transmission.

       Finally, there is no merit to the two other speech-related claims the plaintiffs make.

First, the Stay-at-Home Order is not a prior restraint. Compl. ¶¶ 130, 144. “The term prior

restraint is used ‘to describe administrative and judicial orders forbidding certain

communications when issued in advance of the time that such communications are to

occur.’” Alexander v. United States, 509 U.S. 544, 550 (1993) (citation omitted). Prior

restraints include judicial orders, like injunctions and gag orders, see, e.g., In re Murphy-

Brown, LLC, 907 F.3d 788, 797 (4th Cir. 2018), and licensing schemes, see, e.g., American

Entertainers, L.L.C. v. City of Rocky Mount, 888 F.3d 707, 720 (4th Cir. 2018). The Order,

by contrast, is not aimed at expression at all, nor does it require an advanced permit for any

type of gathering. Instead, it is an order forbidding certain gatherings for public health

purposes that is enforceable only after-the-fact.

       Nor is the Order unconstitutionally vague. The word appears only twice in the

complaint, Compl. ¶¶ 52, 139, and in neither place do plaintiffs specify what portion of the

Order they consider vague. And it is hard to see how it is; the Order specifically defines

various types of conduct and limits gatherings based on a numerical standard ascertainable

to all. Therefore, “persons can determine whether they are violating the statute” and it

provides more than “minimal guidelines to govern law enforcement,” and is thus not

unconstitutionally vague. Manning v. Caldwell for City of Roanoke, 930 F.3d 264, 274

(4th Cir. 2019) (quotation marks omitted).


                                             33
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 37 of 54



       D.     Plaintiffs’ Equal Protection Claim Fails Because the State’s
              Distinction Between Essential and Non-Essential Businesses Has
              a Rational Basis and Is Supported by the State’s Compelling
              Interest in Saving Lives During this Once-In-a-Century
              Pandemic.

       The only non-religion-based discrimination alleged in plaintiffs’ equal protection

claim involves the two business plaintiffs—Antietam Battlefield KOA and Adventure Park

U.S.A.—which assert that the Stay-at-Home Order impermissibly treats their businesses

differently from other types of businesses, depriving them of the right to equal protection

under the 14th Amendment.8 Compl., Count 5. The business plaintiffs have not asserted

that they belong to any protected class. Instead, it appears that they view themselves as

members of the class of businesses not included in “the critical infrastructure sectors

identified by the U.S. Department of Homeland Security’s Cybersecurity and Infrastructure

Security Agency,” which the Order incorporates by reference, Exhibit 5, ¶IV.a., and which

therefore are prohibited from operating under the current Stay-at-Home Order. But “‘[t]he

Constitution does not guarantee the unrestricted privilege to engage in a business or to

conduct it as one pleases.’” American Entertainers, 888 F.3d at 723 (quoting Nebbia v.

New York, 291 U.S. 502, 527-28 (1934)).




       8
         Plaintiffs also allege religious discrimination under the Fourteenth Amendment,
but that claim is analyzed above with their religious liberty claims under a single, “unitary
analysis.” See Simpson v. Chesterfield County Bd. of Supervisors, 404 F.3d 276, 288 (4th
Cir. 2005) (rejecting plaintiff’s equal protection claim and evaluating it instead under First
Amendment religious liberty principles); see also Columbia Union Coll. v. Clarke, 159
F.3d 151, 155 n.1 (4th Cir. 1998) (stating that free exercise and equal protection claims are
treated “as one constitutional inquiry”).



                                             34
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 38 of 54



       “[W]hen no fundamental right or suspect classification is at issue, the Equal

Protection Clause” requires only that a classification be “rationally related to a legitimate

state interest.” Siena Corp. v. City of Rockville Md., 873 F.3d 456, 465 (4th Cir. 2017)

(quotation marks omitted). This test is easily met; it “is simply whether the governmental

end is legitimate and whether the means chosen to further that end are rationally related to

it.” Id.

       Here the rational basis test is met and exceeded. It is a legitimate governmental end

to protect Marylanders from a novel viral infection that has spread rapidly throughout the

world, sickening more than 3.7 million people and resulting in 1,338 deaths here in

Maryland in less than three months. Exhibit 1, ¶11. To consider an appropriate response

to this once-in-a-century pandemic, the Governor formed an expert advisory commission

made up of doctors, public health professionals, and infrastructure experts. Id. ¶26. Based

on their advice, the Governor adopted the federal definition of “critical infrastructure

sectors” as the basis for distinguishing between essential and non-essential businesses.

Exhibit 5, ¶IV.a.

       Because COVID-19 “is emitted through an infected person’s respiratory ‘droplets,’”

“avoiding other people is the safest approach.” Id. ¶15. And because any contact with

other people risks infection,9 it is rational to limit the potential for even passing contact to


       9
         That applies to plaintiffs’ clientele as well as to other people. As Dr. Mitchell
explains in his declaration, “there is no public health basis,” Exhibit 1, ¶38, for plaintiff
Adventure Park U.S.A.’s belief that it “primarily serv[es] an age-group and clientele which
is not impacted or endangered in by COVID-19 in any scientific significance,” Compl. ¶24.
There are already more than 1,200 cases of COVID-19 infection involving people under
20, and the rate of infection is growing in rural communities, which increases the likelihood

                                              35
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 39 of 54



those activities and industries that cannot be closed without serious societal effects. That

is, if a person must risk infection by interacting with others in a retail setting, it is rational

to enact policy motivated by the conclusion that that risk should be taken only to supply

the basic necessities of life or critical infrastructure.

       The “government enjoys great regulatory latitude” both in “pure economic

regulation” and in exercise of the “states’ inherent police powers.” American Entertainers,

888 F.3d at 723. Distinguishing between businesses that supply food, healthcare, and

shelter, and those that provide recreation or other goods and services, makes sense when

deciding whether the business must temporarily close. It is a rational and justified policy

response to a public health threat that spreads through contact with other people to limit

citizens’ contact with each other, and, in doing so, to recognize an “undeniable difference

between certain activities that are, literally, life sustaining and other that are not.” Roberts,

2020 WL 2115358, at *3.

       E.      Plaintiffs’ Form-of-Governance Claims               Are    Either    Non-
               Justiciable or Fail as a Matter of Law.

       The complaint contains two claims that the Governor’s orders violate foundational

principles of federal and state governance, but neither has any merit. Count 6 alleges that

the Governor’s orders violate the Guarantee Clause of Article IV, § 4 of the United States

Constitution, which “guarantee[s] to every State in this Union a Republican Form of

Government.” As the Supreme Court “has several times concluded,” however, “the



that young people will infect older adults who clearly are more vulnerable. Exhibit 1,
¶¶37-38.


                                                36
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 40 of 54



Guarantee Clause does not provide the basis for a justiciable claim.” Rucho, 139 S. Ct. at

2506. Even under an express declaration of martial law, the Guarantee Clause does not

provide an avenue for resolution of disputes over the legitimacy of State government

actions. Luther v. Borden, 48 U.S. 1, 42 (1849).

      And, although it is not clear from the complaint for what purpose plaintiffs invoke

Article 2 of the Maryland Declaration of Rights, it seems to have no application in the

present case. Article 2 “does not ‘adopt’” any part of the federal constitution, “it simply

recognized that the provisions of the United States Constitution supersede any law enacted

by the General Assembly.” Scherr v. Handgun Permit Review Bd., 163 Md. App. 417, 450

(2005). Because the federal Guarantee Clause does not support a justiciable controversy

here, neither does Article 2 of the Maryland Declaration of Rights.

      The other form-of-governance claim comes in Count 9, which alleges that the

Governor’s order violates the requirement of Article 9 of the Maryland Declaration of

Rights that “that no power of suspending Laws or the execution of Laws, unless by, or

derived from the Legislature, ought to be exercised, or allowed.” See Compl. ¶¶ 223, 224.

The central flaw in this claim is that the Maryland General Assembly has authorized the

Governor to suspend Maryland laws when he proclaims a catastrophic health emergency.

See Pub. Safety § 14-107(d)(1)(i) (The Governor may “suspend the effect of any statute or

rule or regulation of an agency of the State or a political subdivision.”). The Governor




                                            37
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 41 of 54



having made the necessary proclamation, see Exhibit 4, his power to suspend laws that

obstruct the State’s COVID-response is entirely consistent with Article 9.

       F.        Plaintiffs’ Takings and Commerce Clause Claims Fail as a Matter
                 of Law.

       The United States Constitution and the Maryland Constitution both provide that

private property shall not “be taken for public use, without just compensation.” U.S. Const.

amend. V; see also Md. Const. art. III, § 40.10 The Supreme Court’s takings cases

distinguish between two types of takings: (1) physical appropriation of private property

and (2) regulatory burdens on private property. See Murr v. Wisconsin, 137 S. Ct. 1933,

1942-43 (2017) (discussing the distinct types of takings cases). In the case of a physical

appropriation of land or personal property for public use, the Supreme Court has found the

plain language of the Takings Clause to require compensation. See id.; see also Horne v.

Department of Agriculture, 135 S. Ct. 2419, 2427-28 (2015).

       Regulatory takings cases “ha[ve] been characterized by ‘ad hoc, factual inquiries,

designed    to    allow   careful   examination   and   weighing    of   all   the   relevant

circumstances.’” Murr, 137 S. Ct. at 1942 (quoting Tahoe-Sierra Pres. Council, Inc. v.

Tahoe Reg’l Planning Agency, 535 U.S. 302, 322 (2002)). The Court has articulated “a

complex of factors” to guide courts, including “(1) the economic impact of the regulation

on the claimant; (2) the extent to which the regulation has interfered with distinct


       10
           Maryland courts consider the Supreme Court’s takings decisions to be
“‘practically direct authorities’” for takings claims brought under the Maryland
Constitution, Article III, § 40. Litz v. Maryland Dep’t of Env’t., 446 Md. 254, 266 (2016)
(citation omitted).


                                             38
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 42 of 54



investment-backed expectations; and (3) the character of the governmental action.” Id. at

1943 (citing Palazzolo v. Rhode Island, 533 U.S. 606, 617 (2001)).

       Plaintiffs’ takings challenge is limited to the allegation that the requirement that

they close their campground and amusement park to prevent the spread of the coronavirus

constitutes a taking of their property because they have had to forgo income during the

period of closure. Compl. ¶235. Their claims thus do not state a physical taking, but a

regulatory taking, which is ordinarily evaluated under the “more flexible and forgiving”

Penn Central standard.11 Horne, 135 S. Ct. at 2425.

       But the Takings Clause presupposes that the governmental action is lawful; it is not

designed to “‘limit the governmental interference with property rights per se, but rather to

secure compensation in the event of otherwise proper interference amounting to a taking.’”

Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 537 (2005) (citation omitted). Here, plaintiffs

do not seek compensation,12 and therefore their claim appears to be limited to an assertion


       11
          Although there are two types of “categorical” regulatory takings, neither applies
here. The first, concerns “regulations that compel the property owner to suffer a physical
‘invasion’ of his property,” which is not at issue here. Lucas v. South Carolina Coastal
Council, 505 U.S. 1003, 1015 (1992) (citing Loretto v. Teleprompter Manhattan CATV
Corp., 458 U.S. 419 (1982)). The second concerns cases “where regulation denies all
economically beneficial use of land,” id., but temporary governmental action like that at
issue here does not implicate that categorical rule. See Tahoe-Sierra, 535 U.S. at 334.
Even in this latter category, however, the State may act under its “power to abate nuisances
that affect the public generally,” without paying compensation. Lucas, 505 U.S. at 1029.
       12
          Even if plaintiffs had sought just compensation, Tahoe-Sierra would foreclose it,
as it concluded that a temporary restriction on the use of property—there, for 32 months—
did not amount to a taking. 535 U.S. at 341-42. So held the only court to have addressed
the merits of a COVID-related takings claim. See Friends of DeVito v. Wolf, No. 68 MM
2020, 2020 WL 1847100, at *17 (Pa. Apr. 13, 2020), cert. filed No. 19-1265 (U.S., Apr.
27, 2020).


                                            39
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 43 of 54



that the Stay-at-Home Order does not “serve[] a ‘public purpose.’” Kelo v. City of New

London, 545 U.S. 469, 480 (2005). Plaintiffs’ claim must be dismissed on the merits,

though, as a string of cases reaching back more than a century establishes that

governmental actions taken in response to a public emergency—whether war-time

exigencies or a public-health crisis—do not constitute a taking.

              1.      Exercises of State Police Power in Times of Public Necessity
                      Do Not Give Rise to a Takings Claim.

       Two related doctrines defeat plaintiffs’ takings claim as a matter of law. First, the

“public necessity” doctrine provides that state actions taken in response to war-time

exigencies and other public crises do not constitute a taking. See, e.g., United States v.

Central Eureka Mining Co., 357 U.S. 155 (1958). Second, governmental exercises of the

“police power” to address a public health emergency do not constitute a taking because

they are not an exercise of eminent domain. See, e.g., Mugler v. Kansas, 123 U.S. 623

(1887). These two principles, if satisfied, more than fulfill the requirement that a taking be

for a public use. “For more than a century, . . . public use jurisprudence has wisely

eschewed rigid formulas and intrusive scrutiny in favor of affording legislatures broad

latitude in determining what public needs justify the use of the takings power.” Kelo, 545

U.S. at 483. Satisfaction of the public necessity doctrine and the exclusion of actions taken

under the police power fulfill the constitutional requirement that a governmental taking be

for the public use.

       The “public necessity” doctrine provides that exigent circumstances can require

“strict regulation of nearly all resources” to prevent imminent loss to life or property.



                                             40
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 44 of 54



Eureka Mining, 357 U.S. at 168. Applying that doctrine, the Supreme Court in Eureka

Mining held that the Government’s decision “ordering nonessential gold mines to close

down” during wartime did not constitute a taking, despite the economic impact on the

proprietors. Id. at 156. In language that evoked its earlier decision in Jacobson and the

circumstances that the State faces today, the Court observed that war “makes demands

which otherwise would be insufferable,” but we as a society suffer them because they are

“temporary in character” and “are insignificant when compared to the widespread

uncompensated loss of life and freedom of action which war traditionally demands.” Id.

at 168.

          Although the public necessity doctrine originated within the context of wartime

restrictions, see United States v. Caltex (Philippines), Inc., 344 U.S. 149 (1952), it has been

applied more broadly to immunize a variety of governmental actions to protect public

health and safety. For example, under this “rule of necessity,” if a State creates a firebreak

by destroying a person’s house to save the homes of others, the State need not compensate

the party whose property was sacrificed. Ralli v. Troop, 157 U.S. 386, 405 (1895) (“By

our law, indeed, either public officers or private persons may raze houses to prevent the

spreading of a conflagration. But this right rests on public necessity, and no one is bound

to compensate for or to contribute to the loss. . . .”).

          We see the same results in cases where the State exercises its “police powers.”

Indeed, over a century ago, in Mugler, the Supreme Court rejected a takings claim from

breweries that had effectively been outlawed by the enactment of a state law prohibiting

the manufacture and sale of alcoholic beverages. The Court ruled that a “prohibition


                                               41
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 45 of 54



simply on the use of property for purposes that are declared, by valid legislation, to be

injurious to the health, morals, or safety of the community, cannot, in any sense, be deemed

a taking or an appropriation of property for the public benefit.” 123 U.S. at 668-69; see

also Samuels v. McCurdy, 267 U.S. 188, 198 (1925) (applying Mugler and holding no

compensation due for liquor rendered valueless where prohibition fell “within the police

power of the states”). The same rule applied in Miller v. Schoene, which upheld the

constitutionality of an order to destroy diseased cedar trees to prevent infection of nearby

orchards without compensating the owners. 276 U.S. 272, 279-80 (1928).

       Relying on Mugler and its progeny, the Fourth Circuit has recognized the ability of

States to restrict the use of private property without effecting a compensable taking when

it does so to protect the public. In Holliday Amusement Co. of Charleston, Inc. v. South

Carolina, the Fourth Circuit held that South Carolina’s ban on the possession or sale of

certain gambling machines, which had previously been legal to possess and sell, was not a

taking, even though as a result of the newly enacted law, the machines “lost all market

value” and the owner’s “business became worthless.” 493 F.3d 404, 406 (4th Cir. 2007).

The Fourth Circuit analogized the State’s exercise of its police power to regulate gambling

to “another classic exercise of state police power: regulation of the sale of alcoholic

beverages” and noted that “[t]he Supreme Court consistently rejected takings challenges to

Prohibition-era regulations of previously acquired stock.” Id. at 410.

       As the Supreme Court explained in Mugler, “the supervision of the public

health . . . is a governmental power, ‘continuing in its nature,’ and ‘to be dealt with as the

special exigencies of the moment may require.’” 123 U.S. at 669 (citation omitted). Here,


                                             42
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 46 of 54



in response to a once-in-a-century global pandemic, the Governor has exercised the police

powers conferred upon him to limit the spread of the coronavirus by closing businesses

that do not provide groceries, household goods, and other essential services. Although

requiring plaintiffs’ businesses to close might be unprecedented, so too is the public health

emergency that Maryland faced and continues to face, and all property owners hold title

subject to the State’s power to act in these circumstances.

       The Supreme Court has characterized the Government’s ability to act in times of

crisis as a “limitation” that “inhere[s]” in a party’s title to property as part of the

“background principles” of property law that inform Takings Clause analysis. Lucas, 505

U.S. at 1029. In this way, the doctrine is a corollary to the government’s ability to abate

nuisances without implicating the Takings Clause.           As the Court put it in Lucas,

governmental action does not constitute a taking—regardless of its economic impact—if it

does “no more than duplicate the result that could have been achieved . . . by the State

under its . . . power to abate nuisances that affect the public generally, or otherwise.” Id.

And the Court went on to specify that the “otherwise” is “litigation absolving the State (or

private parties) of liability for the destruction of ‘real and personal property, in cases of

actual necessity, to prevent the spreading of a fire’ or to forestall other grave threats to the

lives and property of others.” Id. at n.16 (citing Bowditch v. Boston, 101 U.S. 16, 18-19

(1880), and United States v. Pacific R.R., 120 U.S. 227, 238-39 (1887)).

       The public necessity and police power cases that establish the “settled” principle

that “a state may take, damage, or destroy private property without compensation, when

the public necessity, the public health, or the public safety require it to be done.” Hulen v.


                                              43
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 47 of 54



City of Corsicana, 65 F.2d 969, 970-71 (5th Cir. 1933); see Warner/Elektra/Atl. Corp. v.

County of DuPage, 991 F.2d 1280, 1286 (7th Cir. 1993) (stating that governmental action

to “[a]bat[e] a nuisance” or to pull “down a private house to create a firebreak” are

“immune . . . from the duty to compensate”). As this Court recently explained, “the

Supreme Court has routinely upheld property regulations, even those that ‘destroy[]’ a

recognized property interest, where a state ‘reasonably concluded that the health, safety,

morals, or general welfare’ would be advanced.” Maryland Shall Issue v. Hogan, 353 F.

Supp. 3d 400, 409 (D. Md. 2018) (citing Penn Cent., 438 U.S. at 125, and Mugler v.

Kansas, 123 U.S. at 668); see also Holliday Amusement, 493 F.3d at 411 n.2. The

temporary public health closures required by the Order easily survive scrutiny by that

standard.

             2.     State Regulation of Businesses Does Not Violate the
                    Dormant Commerce Clause.

      Count 10 of the complaint includes with its takings claim an argument that “[t]he

Constitution of the United States reserves the sole and exclusive power of regulating

commerce among the several states to the federal authority,” Compl. ¶230, and that the

Governor’s orders have “unlawfully burdened and interposed his own purported authority

over the commerce and businesses of the State of Maryland by closing those he deems non-

essential and allowing to remain open those he deems essential, among other burdens.”13


      13
          The “other burdens” include the allegation that Governor Hogan arranged for the
acquisition of COVID-19 test kits and did so in way that “prevent[ed] the inspection and
careful FDA approval and/or distribution of the COVID-19 test kits.” Compl. ¶233. Not
so; FDA approved the “emergency use” of the test kits. See https://www.fda.gov/media/
137484/download. The complaint also contains an unsubstantiated claim that “COVID-19

                                           44
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 48 of 54



Compl. ¶231. The only authority cited for these claims appears to be Gibbons v. Ogden,

22 U.S. 1, 37-38 (1824). See Compl. 66.

       But Gibbons v. Ogden is not the Supreme Court’s last word on the subject of the

Dormant Commerce Clause. If it had been, “and States been denied the power of

concurrent regulation, history might have seen sweeping federal regulations at an early

date that foreclosed the States from experimentation with laws and policies of their own.”

South Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2090 (2018). “Just five years after Gibbons,

however, in another opinion by Chief Justice Marshall, the Court sustained what in

substance was a state regulation of interstate commerce.” Id. (citing Willson v. Black-Bird

Creek Marsh Co., 2 Pet. 245 (1829)). And, as the Court has recently made clear, its

doctrine in this area “has developed further with time.” Id. Under modern Dormant

Commerce Clause precedents, the federal and state governments share the power to

regulate commerce, though federal law, if it occupies the field, takes precedence.

       “[T]wo primary principles . . . mark the boundaries of a State’s authority to regulate

interstate commerce.    First, state regulations may not discriminate against interstate

commerce; and second, States may not impose undue burdens on interstate commerce.”

Id. at 2090-91. The Stay-at-Home Order does not in any way discriminate against interstate



tests, medicines and treatments are being unlawfully rationed, withheld, prevented and
denied to Plaintiffs,” Compl. ¶234, but the only other allegation about plaintiffs’ need for
COVID-19 treatment is speculative, with Sgt. Anderson expressing a concern about access
“should he ever need” such treatment, Compl. ¶75. Suffice it to say, the Governor has the
authority to ration COVID-19 supplies, see 100 Md. Op. Att’y Gen. 160 (2015), but
because of our collective efforts to “flatten the curve” here in Maryland, has not yet needed
to do so.


                                             45
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 49 of 54



commerce. It does not impose interstate tariffs, tax interstate transactions differently, or in

any way favor Maryland businesses. To the contrary, the order, by definition, can restrict

only Maryland businesses. Nor does it unduly burden commerce. The test for undue

burden is “less scrutinizing than the test for affirmatively discriminatory state actions”; it

invalidates state enactments only if “the burden imposed on such commerce is clearly

excessive in relation to the putative local benefits.” PPL Energyplus, LLC v. Nazarian,

974 F. Supp. 2d 790, 854–55 (D. Md. 2013), aff’d, 753 F.3d 467 (4th Cir. 2014), aff’d sub

nom. Hughes v. Talen Energy Mktg., LLC, 136 S. Ct. 1288 (2016). Whatever the burden

on interstate commerce might be (as opposed to the burden on the plaintiff), it does not

“clearly” outweigh the important public health benefits that the Stay-at-Home Order

provides. See generally Exhibit 1.

       Finally, “the state may legislate freely upon those phases of the commerce which

are left unregulated by the nation.” Cloverleaf Butter Co. v. Patterson, 315 U.S. 148, 155

(1942). That is where we are with respect to the current pandemic, as the federal

government—and the President himself—has repeatedly left it to the States to determine

how best to respond to the pandemic and determine when conditions are appropriate for

re-opening their economies. There is no merit to the claim that the State is foreclosed from

doing what is necessary to protect the health and safety of its residents.

III.   THE OTHER FACTORS THAT WOULD SUPPORT INJUNCTIVE RELIEF ARE
       NOT PRESENT.

       For the reasons discussed above, plaintiffs do not have a likelihood of success on

the merits of their claims, which itself is fatal to their motion for preliminary relief. See Di



                                              46
       Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 50 of 54



Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017). But plaintiffs have also failed to

establish, as they must in order to prevail, that “‘the balance of equities tips in [their] favor,

and that an injunction is in the public interest.’” Id. (quoting Winter v. Natural Res. Defense

Counsel, 555 U.S. 7, 20 (2008)).

       Plaintiffs claim that they suffer irreparable harm “from the threat of criminal

prosecution” for engaging in the speech, assembly, commercial, and religious activities

they wish to engage in, Compl. ¶16, but the factual record here does not substantiate that a

threat has occurred. For example, plaintiffs make much of an exchange between Delegate

Cox and the Governor’s Office, Compl. ¶¶ 1, 68, which they interpret as “threat of arrest,”

id. ¶68, when all the Governor’s Office does is refer Delegate Cox to the language of the

Order. See Compl., Exhibit A. They also allege that the Maryland State Police’s “COVID-

19 Emergency Compliance Check” pamphlet constitutes a “threat,” Compl. ¶¶ 10, 84,

when all it does is urge precautions to slow the spread of the disease, summarize the

Governor’s COVID-related orders, and inform that reader of the possible consequences of

violating their requirements. See Compl., Exhibit G.

       Plaintiffs have not, moreover, adequately supported their claims of chilling.

“Subjective or speculative accounts . . . are not sufficient”; instead a plaintiff is required to

demonstrate the government action “is likely to deter a person of ordinary firmness from

the exercise of First Amendment rights.” Benham v. City of Charlotte, 635 F.3d 129, 135

(4th Cir. 2011) (internal quotations and alterations omitted). A pamphlet stating the law

and plaintiffs’ subjective “fear of surveillance” do not amount to a “threat of certainly

impending” enforcement. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 417 (2013).


                                               47
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 51 of 54



       Even if the plaintiffs had demonstrated a chilling of their First Amendment rights,

that harm is significantly mitigated by the close tailoring of the orders and their temporary

nature. The orders leave open other options to continue their religious practices to the

extent feasible during the current crisis, including by holding religious services online

(using the many free services now available) or by holding drive-in services without any

direct or indirect physical contact. And even for the plaintiffs who preside over churches

and congregations that do not have the capability to hold drive-in or online services, the

Order is only temporary, and it does not prohibit them from conducting religious services,

only from conducting in-person gatherings of more than 10 people at a time during the

present health emergency.

       The plaintiff-businesses’ asserted claims are all in the nature of economic harms.

“‘The possibility that adequate compensatory or other corrective relief will be available at

a later date . . . weighs heavily against a claim of irreparable harm.’” DiBiase, 872 F.3d at

230 (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)); see also Wisconsin Cent. Ltd.

v. Public Serv. Comm’n of Wis., 95 F.3d 1359, 1369 (7th Cir. 1996) (because “the question”

in takings cases is “one of monetary compensation, a plaintiff would be hard pressed to

demonstrate either irreparable harm or an inadequate remedy at law”). Loss-of-livelihood

or bankruptcy, see Compl. ¶¶ 23, 24, do not provide a basis for irreparable harm in the

takings context, because there is an express remedy available—just compensation—if a

property owner succeeds on the merits of its claim.

       Finally, any harm that plaintiffs might suffer as a result of such temporary

restrictions is far outweighed by the potential harm to public health. Permitting large


                                             48
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 52 of 54



indoor gatherings could have detrimental effects far beyond those individuals who attend

public gatherings by threatening people who did not choose to take the risk that plaintiffs

seem willing to take. One reason COVID-19 is so contagious, and thus dangerous, is that

“a significant portion of individuals with coronavirus lack symptoms (‘asymptomatic’) and

that even those who eventually develop symptoms (‘pre-symptomatic’) can transmit the

virus to others before showing symptoms.”14 There is thus “no public health basis,” Exhibit

1, ¶38, for plaintiffs’ assurances that their businesses “primarily serv[e] an age-group and

clientele which is not impacted or endangered in by COVID-19 in any scientific

significance.” Compl. ¶24.

       Likewise, plaintiffs’ representations that, if permitted to hold in-person religious

services, they will abide by CDC guidance on physical distancing are insufficient. See

Compl. at p.102. Notably, even while recommending that individuals maintain physical

distance and wear face coverings, the CDC also states that “[t]his recommendation

complements and does not replace the President’s Coronavirus Guidelines for America,”

which advises individuals to “avoid social gatherings in groups of more than 10 people.”15

       The rights of all Marylanders to practice their religion freely are of fundamental

importance. But those rights must be considered along with the public health reality that


       14
           CDC, “Recommendation Regarding the Use of Cloth Face Coverings, Especially
in Areas of Significant Community-Based Transmission,” (Apr. 3, 2020), https://
www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover.html#studies
(last visited May 8, 2020); see also Exhibit 1, ¶6.
       15
          “30 Days to Slow the Spread,” https://www.whitehouse.gov/wp-content/
uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last visited May 8,
2020).


                                            49
      Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 53 of 54



each and every gathering—whether at a church, temple, or mosque, or in a stadium, park,

school, or concert hall—places the lives of Marylanders at risk. In light of the ongoing

global pandemic, a temporary restraining order exempting religious and faith-based

gatherings from the Stay-at-Home Order would not be in the public interest but, instead,

would threaten the effectiveness of the State’s efforts to stop the spread of COVID-19 and

protect the health of all individuals in Maryland.

       With few exceptions, the district courts that have addressed similar motions for

preliminary relief have concluded that the public interest in keeping in place pandemic-

related restrictions greatly outweighs any harm caused to plaintiffs. This Court should hold

the same.

                                     CONCLUSION

       The plaintiffs’ motion for a temporary restraining order should be denied, the

defendants’ motion to dismiss should be granted, and the complaint should be dismissed.




                                             50
Case 1:20-cv-01130-CCB Document 26-1 Filed 05/08/20 Page 54 of 54



                             Respectfully submitted,

                             BRIAN E. FROSH
                             Attorney General of Maryland

                             /s/ Adam D. Snyder
                             ___________________________
                             ADAM D. SNYDER
                             Assistant Attorney General
                             Bar No. 27523
                             KATHLEEN A. ELLIS
                             Assistant Attorney General
                             Bar No. 04204
                             SARAH RICE
                             Assistant Attorney General
                             Bar No. 29113
                             JUSTIN FINE
                             Assistant Attorney General
                             Bar No. 18731
                             200 Saint Paul Place, 20th Floor
                             Baltimore, Maryland 21202
                             (410) 576-6398
                             asnyder@oag.state.md.us
                             kathleen.ellis@maryland.gov
                             srice@oag.state.md.us
                             jfine@oag.state.md.us

                             Attorneys for Defendants




                               51
